Title: To Thomas Jefferson from James Oldham, 7 October 1804
From: Oldham, James
To: Jefferson, Thomas


               
                  
                     Dear Sir—
                  
                  Milton October 7th. 1804.
               
               Have bin down to Richmond to se if I could ingage a job of work before I movd. my tools, but have bin unsucsesful in the trip; Conl. Harvy, did not now of any opening that I would. be likey. to fall into Business at the present, but thot probebell something might offer in the spring.
               I should. be very glad to work for Conl. Matison for reasons my pay would. be sertain and when done should. have a small capital to begin on, and at the same time should. attend to any opening that might offer at Richmond.
               I moast seriously regret being out of imployment, for it is my wish never to spend time in indelence whilst am able to earn a shilling in an honest way, whatever is now disadvantageous to my self, I pray to Heaven to bless my enemeys with, and grant to them injoyment of contience. 
               With respect I have the Honour to be, Sir, Your Obt. Servt.
               
                  
                     James Oldham
                  
               
            